DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3-9, 12, and 17-20 have been amended, and claims 1-20 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support in the original specification for the sole plate being made of a uniform material composition. The Drawings show a unitary sole plate, but are not sufficient to show the material composition of the sole plate. The written specification further fails to recite a uniform material composition.
Claims 2-6 and 8-20 depend from rejected claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,986,893 in view of Kilgore (EP 0 123 550 A1).
	The claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, except for the traction elements being forward of and rearward of the at least one groove and protruding further from the ground-facing surface than the base portion of the sole plate.
The claims do not disclose the specific location of the traction elements. Kilgore teaches a sole structure for an article of footwear comprising: a sole plate (outsole 14) having a forefoot portion with a foot-facing surface; traction elements (cleats 52, 54) protruding at a ground-facing surface of the sole plate; wherein the sole plate has at least one groove (between elements, 34, 36, 38) extending at least partially transversely in the sole plate and has a base portion below the at least one groove; wherein the traction elements are forward of and rearward of the at least one groove and protrude further from the ground-facing surface than the base portion of the sole plate (pages 5-7, 9; Fig. 1, 2). The ground-facing surface at the base portion is free of any of the traction elements (Fig. 2). The at least one groove include multiple grooves extending from a lateral edge to a medial edge of the sole plate; the traction elements forward of the at least one groove include a forward lateral traction element adjacent the lateral edge and a forward medial traction element adjacent the medial edge; and both the forward lateral traction element and the forward medial traction element border a forward-most one of the multiple grooves and no other ones of the traction elements border the forward-most one of the multiple grooves (Fig. 2). The at least one groove include multiple grooves extending from a lateral edge to a medial edge of the sole plate ; the traction elements rearward of the at least one groove include a rearward lateral traction element adjacent the lateral edge and a rearward medial traction element adjacent the medial edge; and both the rearward lateral traction element and the rearward medial traction element border a rearward-most one of the multiple grooves and no other ones of the traction elements border the rearward-most one of the multiple grooves (Fig. 2). Each of the traction elements is disposed adjacent to a perimeter of the sole plate (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided traction elements (cleats), as taught by Kilgore, to the sole structure in order to provide adequate traction to the shoe on specific surfaces (such as grass).
	It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the traction elements forward of and rearward of the at least one groove in order to prevent the traction elements from interfering with the grooves as the sole is flexed.

17/208912
US 10,986,893 in view of Kilgore
1
1, 16 and Kilgore
2
as taught by Kilgore
3
as taught by Kilgore
4
as taught by Kilgore
5
as taught by Kilgore
8
9
10
2
11
3
12
5
13
8
14
10
15
11
16
12
18
1
19
14
20
15

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsaul (US 4,779,361) in view of Kilgore (EP 0 123 550 A1) and Mueller et al. (US 8,225,534), herein Mueller.
Regarding claim 1, Kinsaul discloses a sole structure for an article of footwear comprising: a sole plate (sole 14) having a forefoot portion with a foot-facing surface; wherein the sole plate has at least one groove (grooves 23) extending at least partially transversely in the foot-facing surface and has a base portion (strapping layer 12) below the at least one groove; and wherein the at least one groove is open when the sole structure is dorsiflexed in a first portion of a flexion range, and closed when the sole structure is dorsiflexed in a second portion of the flexion range that includes flex angles greater than in the first portion of the flexion range (as seen in Fig. 5, 7); wherein the base portion extends under the at least one groove (Fig. 3), between the at least one groove and the ground-facing surface, and spaced apart from the foot-facing surface by the at least one groove; and tensile force at the base portion increases when the at least one groove is closed and the unitary, one-piece sole plate compresses across the at least one groove (column 3, lines 7-61; column 4, lines 11-15; Fig. 2-8).
	Kinsaul discloses that the sole structure may include a traction layer (column 5, lines 5-7), but does not disclose the specific structure of the traction layer. Kilgore teaches a sole structure for an article of footwear comprising: a sole plate (outsole 14) having a forefoot portion with a foot-facing surface; integral traction elements (cleats 52, 54) protruding at a ground-facing surface of the sole plate; wherein the sole plate has at least one groove (between elements, 34, 36, 38) extending at least partially transversely in the sole plate; wherein the traction elements are forward of and rearward of the at least one groove and protrude further from the ground-facing surface than the base portion of the sole plate (pages 5-7, 9; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided traction elements (cleats), as taught by Kilgore, to the traction layer of Kinsaul in order to provide adequate traction to the shoe on specific surfaces (such as grass).
	It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the traction elements forward of and rearward of the at least one groove in order to prevent the traction elements from interfering with the grooves as the sole is flexed. Further, Applicant has not provided any criticality regarding the exact location of the traction elements.
The combination of Kinsaul and Kilgore does not specifically disclose that the sole plate is a unitary one-piece sole plate of a uniform material composition. Mueller teaches a sole plate having a plurality of grooves extending transversely in the foot facing surface and base portion below the grooves. The sole plate may either be formed with segments (234, 236, 238) connected to a flexible sheet (250) (column 11, lines 22-67; Fig. 12-16), or as a unitary, one-piece sole plate of a uniform material composition (column 11, lines 4-8; Fig. 8-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole plate as a  unitary, one-piece sole plate of a uniform material composition, as taught by Mueller, in order to simplify manufacturing and reduce costs by using a single material.
Regarding claim 2, Kilgore teaches that the ground-facing surface at the base portion is free of any of the traction elements (Fig. 2).
Regarding claim 3, Kinsaul discloses that the at least one groove include multiple grooves extending from a lateral edge to a medial edge of the sole plate (Fig. 2); and Kilgore teaches that the traction elements forward of the at least one groove include a forward lateral traction element adjacent the lateral edge and a forward medial traction element adjacent the medial edge; and both the forward lateral traction element and the forward medial traction element border a forward-most one of the multiple grooves and no other ones of the traction elements border the forward-most one of the multiple grooves (Fig. 2).
Regarding claim 4, Kinsaul discloses that the at least one groove include multiple grooves extending from a lateral edge to a medial edge of the sole plate (Fig. 2); and Kilgore teaches that the traction elements rearward of the at least one groove include a rearward lateral traction element adjacent the lateral edge and a rearward medial traction element adjacent the medial edge; and both the rearward lateral traction element and the rearward medial traction element border a rearward-most one of the multiple grooves and no other ones of the traction elements border the rearward-most one of the multiple grooves (Fig. 2).
Regarding claim 5, Kilgore teaches that each of the traction elements is disposed adjacent to a perimeter of the sole plate (Fig. 2).
Regarding claim 8, Kinsaul discloses that the at least one groove extends from a lateral edge of the sole plate to a medial edge of the sole plate (Fig. 2, wherein the slats 22 extend above the strapping layer 21 and create medial and lateral edges of the sole plate).
Regarding claim 9, Kinsaul discloses that the sole plate has a first notch in the medial edge and a second notch in the lateral edge (at edges of slats 22); and the first notch and the second notch are aligned with the at least one groove.
Regarding claim 10, Kinsaul discloses that the first portion of the flexion range includes flex angles of the sole structure less than a first predetermined flex angle, and the second portion of the flexion range includes flex angles of the sole structure greater than or equal to the first predetermined flex angle; and the sole structure has a nonlinear bending stiffness with a change in bending stiffness at the first predetermined flex angle (wherein the bending stiffness will change when the compressible material has been fully compressed within the grooves).
Regarding claim 11, Kinsaul does not disclose the specific first predetermined flex angle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first predetermined flex angle an angle selected from the range of angles extending from 35 degrees to 65 degrees, in order to prevent excessive flex beyond the range of comfortable dorsiflexion for the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 12, Kinsaul discloses that the at least one groove has at least a predetermined depth and width such that adjacent walls of the sole plate at the at least one groove are nonparallel when the at least one groove is open and are closer to parallel or parallel when the at least one groove is closed (wherein the grooves have a V shape which allows that the grooves to remain open within a first portion of a flexion range; Fig. 3, 7).
Regarding claim 13, Kinsaul discloses that a forward one of the adjacent walls inclines forward more than a rearward one of the adjacent walls when the at least one groove is open (column 5, lines 31-33).
Regarding claim 14, Kinsaul discloses that the at least one groove is straight (Fig. 2).
Regarding claim 15, Kinsaul discloses that the at least one groove has a medial end and a lateral end, with the lateral end rearward of the medial end (column 3, lines 55-56; Fig. 2).
Regarding claim 16, Kinsaul discloses that the at least one groove is narrower at a base of the at least one groove than at a distal end of the at least one groove when the at least one groove is open (Fig. 3).
Regarding claim 17, Kinsaul discloses that adjacent walls of the sole plate at the at least one groove contact one another at least at a distal portion of the at least one groove to close the at least one groove when the sole structure is dorsiflexed in the second portion of the flexion range (Fig. 7).
Regarding claim 19, Kinsaul discloses that the sole plate further includes a midfoot portion, or both a heel portion and a midfoot portion (Fig. 2).
Regarding claim 20, Kinsaul discloses that the sole plate is an outsole, a combination of a midsole and an outsole, or a combination of an insole, a midsole, and an outsole (Fig. 1, 11).

Allowable Subject Matter
Claim 7 is allowed.
	Claims 6 and 18 are free from art rejections but are subject to a 35 USC 112(a) rejection and double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732